DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses the legal phraseology “means” (lines 3 and 6). Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

cooling unit (e.g. claims 1, 13, 14)
supporting element (e.g. claims 1, 13, 14)
connecting element (e.g. claims 1, 13, 14)
release unit (e.g. claim 6)
auxiliary element (e.g. claim 7)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
clamping means (e.g. claims 1, 15, 16) - noting that the claims recite that the clamping means are formed by a head on an upper face of the connecting element and a recess in or on the cooling unit.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claim 13 is objected to because of the following informalities:
Line 9 recites “its longitudinal axis thereof”, which is redundant. The examiner recommends omitting “thereof”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes limitations (e.g. see lines 5-6, 8, and 12-13) which suggest that the cooling unit and support element are intended to be part of the claimed invention, but these are not necessarily positively recited as being part of the claimed invention. Therefore, it is unclear if the cooling unit and support element are actually part of the claimed invention, or if they are merely part of a recitiation of intended use. Based on the context of the claim, the examiner will assume that they are intended to be 
Claims 15 and 16 each re-establish several features which are already established by claims 13 and 14, from which they respectively depend. For example, claim 15 recites “at least one connecting element”, “a spring”, “a head”, “an upper end face”, “a recess”, and “a clamping position”. Claim 16 recites similar limitations. It is unclear in each of these instances whether these features are intended to be the same or different from those previously established.
Claims 2-13 and 17 are rejected by virtue of dependency on claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
While claims 15 and 16 are worded differently from claims 13 and 14 from which they respectively depend, they do not appear to substantially further limit claims 13 and 14. Claims 15 and 16 instead appear to essentially re-iterate features already established in claims 13 and 14 and the functions thereof. In other words, the information provided in claims 15 and 16 appears to be at least implied from claims 13 and 14.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim(s) 1-5 and 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Luginbuhl et al. (U.S. Patent 5,979,539, cited in IDS).
Luginbuhl et al. discloses a clamping system for fastening a cooling unit (blocks 30/40) on a circulating support element (130/170) of a caterpillar-type casting machine (i.e. a continuous block caster - abstract) comprising: at least one connecting element (bolt 10/pin 60), which is pre-tensioned in its longitudinal direction by a spring (200 - column 7, lines 11-19; 31-36), and clamping means (head 50 and recess 140, see further below), by which the cooling unit is fastenable on the supporting element, wherein the connecting element (10/60) is accommodated in a displaceably mounted manner in the direction of its longitudinal axis (e.g. vertical axis) inside the cooling unit (30/40, Figs. 3-4), and the clamping means is formed by a head (50) provided on an upper end face of the connecting element (see Fig. 1) and a recess (140), which is provided on or in the support element (in the toggle 100 which is on the support element 130/170) and can be brought into interaction therewith (Figs. 3-4), wherein the connecting element is pre-tensioned by the spring (200) toward the cooling unit (i.e. upward in Fig. 3 toward 30/40) and is thus transferred into a clamping position, in which the supporting element (130/170), when the head of the connecting element is engaged with the recess (140) provided on or in the supporting element, is automatically clamped with the cooling unit (30/40).
In the disclosed embodiment and as cited above, the configuration of the clamping system with respect to the supporting element and the cooling unit is essentially reversed (as indicated by italics above). However, Luginbuhl et al. also discloses that inserting apparatus (i.e. 10/60) are placed along either the outward facing surface of a support beam, or on the surface opposite to the casting surface of a block assembly. The receiving apparatus (i.e. toggle 100) can also be mounted on either a block assembly or on a support beam. See column 4, lines 50-57 and column 4, line 67 - column 5, line 3. Thus, Luginbuhl et al. also contemplates the reverse configuration where the connecting element would be accommodated within the support element while the recess would be on or in the cooling unit. For all else being essentially equal, the examiner submits that this reverse configuration anticipates claim 1.

Claim 2: The recess (140) has a lateral opening (i.e. the recess 140 is accessible from its side in fork 120), wherein the head (50) of the connecting element can be introduced through the lateral opening into the recess (a portion 50 is capable of entering a recess 140 laterally).
Claim 3: At least one auxiliary plate (100/120), in which the recess is formed, is attached on the cooling unit (in the aforementioned reversed configuration) on a side opposite to the supporting element.
Claim 4: The recess (140) is a groove (it may be broadly considered a groove), wherein the head (50) of the connecting element is shaped complementary to the groove (i.e. they are bound round and fitted to one another - Fig. 4).
Claim 5: A depression (210) is formed inside the supporting element (shown in the cooling unit 30/40 in Fig. 3, but the examiner submits this depression would be instead formed in the supporting element in the reverse configuration discussed above) and the connecting element (10) is displaceably mounted in said depression in a direction of its longitudinal axis and is accommodated together with the spring (200).

Claim 13: Luginbuhl et al. discloses a method for fastening a cooling unit (blocks 30/40) on a circulating supporting element (130/170) of a caterpillar-type casting machine (i.e. a continuous block caster - abstract), wherein the cooling unit is fastened on the supporting element  by at least one connecting element (10/60), which is pre-tensioned in its longitudinal direction by a spring (200 - column 7, lines 11-19; 31-36), the method comprising: engaging a head (50) on an upper end face of the connecting element with a recess (140) provided on or in the supporting element (in the toggle 100 which is on the support element 130/170), said engaging step including displaceably mounting the connecting element within the cooling unit in a direction of its longitudinal axis (vertical axis - Figs. 3-4); pretensioning the connecting element with the spring toward the cooling unit such that the displacement in the direction of the longitudinal axis of the connecting element defines a clamping position in which the cooling unit, when the head of the connecting element is engaged with the recess provided on or in the supporting element, is automatically clamped with the supporting element (Fig. 4).
As noted above, in the disclosed embodiment and as cited above, the configuration of the clamping system with respect to the supporting element and the cooling unit is essentially reversed (as indicated by italics above). However, Luginbuhl et al. also discloses that inserting apparatus (i.e. 10/60) are placed along either the outward facing surface of a support beam, or on the surface opposite to the casting surface of a block assembly. The receiving apparatus (i.e. toggle 100) can also be mounted on either a block assembly or on a support beam. See column 4, lines 50-57 and column 4, line 67 - column 5, line 3. Thus, Luginbuhl et al. also contemplates the reverse configuration where the connecting element would be accommodated within the support element while the recess would be on or in the cooling unit. For all else being essentially equal, the examiner submits that this reverse configuration anticipates claim 1.
Alternatively, given the general disclose of the reverse configuration of Luginbuhl et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the clamping system (including the supporting element and cooling unit) as claimed, such as accommodating the connecting element in the supporting element and forming the recess on or in the cooling unit, since one of ordinary skill would have expected either embodiment to have functioned in a substantially similar manner, i.e. to have removably fastened the cooling unit to the supporting element.
Claim 15: The method (at least as modified/reversed above) is carried out using a clamping system comprising at least one connecting element (10), which is pre-tensioned in its longitudinal direction by a spring (200), and clamping means, by which the cooling unit is fastenable on the supporting element, wherein the connecting element is accommodated in a displaceably mounted manner in the direction of its longitudinal axis (vertical axis) inside the supporting element, and the clamping means is formed by a head (50) provided on an upper end face of the connecting element and a recess (140), which is provided on or in the cooling unit (in toggle 100) and can be brought into interaction therewith (Figs. 3-4), wherein the connecting element is pre-tensioned by means of the spring toward the .

Allowable Subject Matter
Claim 14 is allowed.
Claims 6-12 and 17  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Luginbuhl et al. is considered the closest art of record. However, the connecting element of Luginbuhl et al. actuates by interaction with the toggle 100 as shown in Figs. 3-4. Therefore, not only does Luginbuhl et al. not disclose a “release unit” as claimed in claim 6, but there would apparently be no motivation for providing one. Claim 14 similarly recites moving the connecting element against its spring pretension using fluid pressure, which overcomes Luginbuhl et al. for similar reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patents 5,311,923 and 3,777,436 disclose pin-like connecting elements for casting machines.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726